Exhibit 10.26
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
               THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment
Agreement”) is entered into as of the 29th day of December, 2008, between
Developers Diversified Realty Corporation, an Ohio corporation (the “Company”),
and David M. Jacobstein (the “Executive”).
WITNESSETH:
               WHEREAS, the Company desires to employ the Executive, and the
Executive desires to be employed by the Company, on the terms and subject to the
conditions set forth herein; and
               WHEREAS, the Company and the Executive desire for this Employment
Agreement to amend and supersede any prior employment agreements between the
Company and the Executive.
               NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties agree as follows:

1.   Employment.

  (a)   The Company hereby employs the Executive, and the Executive hereby
accepts such employment, on the terms and subject to the conditions hereinafter
set forth.     (b)   During the term of this Employment Agreement, the Executive
shall be and have the titles given to him from time to time by the Chief
Executive Officer of the Company and shall devote such part of his business time
as may be reasonably necessary to perform diligently such duties as may be
reasonably requested from time to time by the Chief Executive Officer or the
Board of Directors of the Company (the “Board”); provided, however, that in no
event shall the Executive be required to devote more than 20 hours per month to
the performance of such duties.

2.   Term and Positions.

  (a)   The period of employment of the Executive by the Company shall be deemed
to have commenced on May 8, 2007 (the “Effective Date”) and shall, subject to
earlier termination as provided in this Employment Agreement, continue until
December 31, 2010. Notwithstanding the foregoing, this Employment Agreement may
be terminated by the Company with “cause” (as hereinafter defined) at any time
and without cause upon not less than ninety (90) days prior written notice to
the Executive.     (b)   For service as an employee of the Company, the
Executive shall be entitled to the full protection of the applicable
indemnification provisions of the articles of incorporation and code of
regulations of the Company, as the same may be amended from time to time.    
(c)   If there occurs a material breach by the Company of any of its obligations
under this Employment Agreement, which breach has not been cured in all material
respects within thirty (30) days after the Executive gives notice thereof to the
Company (such notice to be given within the 90-day period commencing on the date
of such material breach), then

Page 1



--------------------------------------------------------------------------------



 



      in such event the Executive shall have the right to terminate his
employment with the Company, but such termination shall not be considered a
voluntary resignation or termination of such employment or of this Employment
Agreement by the Executive but rather a discharge of the Executive by the
Company without “cause” (as defined in Paragraph 5(a)(ii)).     (d)  
Notwithstanding anything in this Agreement to the contrary, if there shall occur
a “Change in Control” (as that term is defined in the Amended and Restated
Change in Control Agreement, dated December 29, 2008, between the Company and
the Executive (the “Change in Control Agreement”), payments to the Executive
will be governed by the Change in Control Agreement and the Executive shall not
be entitled to any additional benefits under this Employment Agreement except as
to that portion of any unpaid salary and other benefits accrued and earned by
him hereunder up to and including the effective date of the Change in Control.
It is expressly understood that the foregoing shall have no effect upon the
parties’ respective rights and obligations under Paragraph 5(e) of this
Employment Agreement or the Performance Units Agreement dated January 2, 2002.

3.   Compensation.       During the term of this Employment Agreement, the
Company shall pay or provide, as the case may be, to the Executive the
compensation and other benefits and rights set forth in this Paragraph 3.

  (a)   The Company shall pay to the Executive a base salary payable in
accordance with the Company’s usual pay practices (and in any event no less
frequently than monthly) of Six Hundred Thousand Dollars ($600,000) per annum.  
  (b)   The Company shall provide to the Executive such life, disability,
medical, hospitalization, vision and dental insurance for himself, his spouse
and eligible family members as may be in effect on the date hereof.     (c)  
The Executive shall participate in all retirement and other benefit plans of the
Company generally available from time to time to employees of the Company and
for which the Executive qualifies under the terms thereof (and nothing in this
Agreement shall or shall be deemed to in any way affect the Executive’s rights
and benefits thereunder except as expressly provided herein).     (d)   The
Executive shall be entitled to participate in any equity or other employee
benefit plan that is generally available to senior executive officers, as
distinguished from general management, of the Company. The Executive’s
participation in and benefits under any such plan shall be on the terms and
subject to the conditions specified in the governing documents of the particular
plan. It is expressly understood and agreed that the intent of this
Paragraph 3(d) is to permit such equity and other benefits granted or provided
to the Executive prior to the Effective Date to continue to vest during the term
of this Employment Agreement, to permit the Executive to exercise any vested
options at any time during their full term regardless of whether that is during
or after the term of this Employment Agreement and to permit the Executive to
continue participation in the Company’s elective and equity deferred
compensation plans during the term of this Employment Agreement, and that,
subject to paragraph 5(e) of this Agreement, the Executive shall not be granted
or provided with any additional equity or employee equity plan benefits during
the term of this Employment Agreement.

Page 2



--------------------------------------------------------------------------------



 



  (e)   The Company shall reimburse the Executive or provide him with an expense
allowance during the term of this Employment Agreement for travel, entertainment
and other expenses reasonably and necessarily incurred by the Executive in
connection with the Company’s business. The Executive shall furnish such
documentation with respect to reimbursement to be paid hereunder as the Company
shall reasonably request.     (f)   The Company shall provide to the Executive a
new vehicle of the Executive’s choice for the exclusive use of the Executive,
together with automobile, theft, casualty and liability insurance, and payment
or reimbursement of the Executive for all maintenance, repair and gasoline.    
(g)   The Company shall reimburse the Executive or provide him with an expense
account during the term of this Employment Agreement of up to $5,000 per annum
for financial planning, tax return and financial statement preparation services
and shall reimburse the Executive for legal and related consulting fees (up to
$5,000) related to the review of this Agreement.

4.   Payment in the Event of Death or Disability.

  (a)   Except as otherwise provided in Paragraph 4(a)(i), in the event of the
Executive’s death or if the Company terminates the Executive’s employment by
reason of the Executive becoming “disabled” (as hereinafter defined) during the
term of this Employment Agreement, the Company shall pay to the Executive (or
his successors and assigns in the event of his death) an amount equal to the
balance of the base salary payable to the Executive during the remaining term of
this Agreement and shall continue the benefits described in Paragraph 3(b) for
the Executive (except in the case of death) and the Executive’s family for a
period of one (1) year.

  (i)   The Company will not be obligated to pay or provide any of the amounts
or benefits specified in Paragraph 4(a) unless either (A) the Company is deemed
to have waived the obligation to provide a Release as provided in Paragraph 6(b)
or (B) the Executive or the Executive’s personal representative has timely
executed a Release as contemplated by Paragraph 6(c) and has not revoked such
Release during any applicable revocation period.     (ii)   The Company will pay
the balance of the base salary specified in Paragraph 4(a) during the seven-day
period that follows whichever of the following is applicable: (A) the end of the
21-day period described in Paragraph 6(a) if the Company fails to present a
Release and covering message to the Executive (or the Executive’s personal
representative) within such 21-day period; or (B) the end of any revocation
period applicable to the Release executed by the Executive as described in
Paragraph 6 (provided that the Executive has not revoked the Release during such
revocation period).

  (b)   For purposes of this Employment Agreement, the Executive shall become
“disabled” only in the event of a permanent disability, Executive’s “disability”
shall be deemed to have occurred after one hundred twenty (120) days in the
aggregate during any consecutive twelve (12) month period, or after ninety
(90) consecutive days, during which one hundred twenty (120) or ninety
(90) days, as the case may be, the Executive, by reason of his physical or
mental disability or illness, shall have been unable to discharge his duties
under this Employment Agreement. The date of disability shall be such one
hundred twentieth (120th) or ninetieth (90th) day, as the case may be. In the

Page 3



--------------------------------------------------------------------------------



 



      event either the Company or the Executive, after receipt of notice of the
Executive’s disability from the other, dispute that the Executive’s permanent
disability shall have occurred, the Executive shall promptly submit to a
physical examination by the chief of medicine of any major accredited hospital
in the Cleveland, Ohio, area and, unless such physician shall issue his written
statement to the effect that in his opinion, based on his diagnosis, the
Executive is capable of resuming his employment and devoting his full time and
energy to discharging his duties within thirty (30) days after the date of such
statement, such permanent disability shall be deemed to have occurred.

5.   Termination.

  (a)   The employment of the Executive under this Employment Agreement, and the
terms hereof, may be terminated by the Company:

  (i)   on the death of the Executive or if the Executive becomes disabled (as
previously defined);     (ii)   for cause at any time by action of the Board.
For purposes hereof, the term “cause” shall mean:

  (A)   The Executive’s fraud, commission of a felony or of an act or series of
acts which result in material injury to the business reputation of the Company,
commission of an act or series of repeated acts of dishonesty which are
materially inimical to the best interests of the Company, or the Executive’s
willful and repeated failure to perform his duties under this Employment
Agreement, which failure has not been cured within fifteen (15) days after the
Company gives notice thereof to the Executive; or     (B)   The Executive’s
material breach of any material provision of this Employment Agreement, which
breach has not been cured in all substantial respects within ten (10) days after
the Company gives notice thereof to the Executive; or

  (iii)   without cause pursuant to written notice provided to the Executive not
less than ninety (90) days in advance of the Termination Date.

      The exercise by the Company of its rights of termination under this
Paragraph 5 shall be the Company’s sole remedy if such right to terminate
arises. Upon any termination of this Employment Agreement, the Executive shall
be deemed to have resigned from all offices and directorships held by the
Executive in the Company.     (b)   In the event of a termination claim by the
Company to be for “cause” pursuant to Paragraph 5(a)(ii), the Executive shall
have the right to have the justification for said termination determined by
arbitration in Cleveland, Ohio. In order to exercise such right, the Executive
shall serve on the Company within thirty (30) days after termination a written
request for arbitration. The Company immediately shall request the appointment
of an arbitrator by the American Arbitration Association and thereafter the
question of “cause” shall be determined under the rules of the American
Arbitration Association, and the decision of the arbitrator shall be final and
binding upon both parties. The parties shall use all reasonable efforts to
facilitate and expedite the arbitration and shall act to cause the arbitration
to be completed as promptly as possible. During the pendency of the arbitration,
the Executive shall continue to receive all compensation and benefits to

Page 4



--------------------------------------------------------------------------------



 



      which he is entitled hereunder, and if at any time during the pendency of
such arbitration the Company fails to pay and provide all compensation and
benefits to the Executive in a timely manner the Company shall be deemed to have
automatically waived whatever rights it then may have had to terminate the
Executive’s employment for cause. Expenses of the arbitration shall be borne
equally by the parties except as otherwise determined by the arbitrator.     (c)
  In the event of termination for any of the reasons set forth in
subparagraph (a) of this Paragraph 5, except as otherwise provided in Paragraphs
3(d), 4(a) and 5(d), the Executive shall be entitled to no further compensation
or other benefits under this Employment Agreement, except as to that portion of
any unpaid salary and other benefits accrued and earned by him hereunder up to
and including the effective date of such termination.     (d)   Except as
provided in Paragraph 5(d)(i), in the event of the termination by the Company of
the Executive without “cause” (other than as described in Paragraph 2(d), or in
the event of a termination by the Executive for reasons set forth in
Paragraph 2(c), the Company shall pay to the Executive an amount equal to the
balance of the base salary payable to the Executive during the remaining term of
this Agreement and shall continue the benefits described in
Paragraph 3(b) during the remaining term of this Agreement.

  (i)   The Company will not be obligated to pay or provide any of the amounts
or benefits specified in Paragraph 5(d) unless either (A) the Company is deemed
to have waived the obligation to provide a Release as provided in Paragraph 6(b)
or (B) the Executive has timely executed a Release as contemplated by
Paragraph 6(c) and has not revoked such Release during any applicable revocation
period.     (ii)   The Company will pay the balance of the base salary specified
in Paragraph 5(d) during the seven-day period that follows whichever of the
following is applicable: (A) the end of the 21-day period described in Paragraph
6(a) if the Company fails to present a Release and covering message to the
Executive (or the Executive’s personal representative) within such 21-day
period; or (B) the end of any revocation period applicable to the Release
executed by the Executive as described in Paragraph 6 (provided that the
Executive has not revoked the Release during such revocation period).

  (e)   Notwithstanding any provision to the contrary contained in this
Employment Agreement, the Change in Control Agreement or any other agreement to
which the Executive is a party or by which he is bound, concurrently with the
termination of this Agreement for any reason other than “cause,” including,
without limitation, natural termination on the date the term of this Agreement
expires, all of the Executive’s restricted shares, options, performance units
and other equity-based awards which by their respective terms are not vested at
the time of such termination shall fully and immediately vest at such time.    
(f)   For all purposes of this Employment Agreement, the term “Termination Date”
means the date on which the Executive’s employment with the Company terminates.

6.   Release. This Paragraph 6 will apply only upon termination of the
Executive’s employment (x) by reason of death or disability (as contemplated by
Paragraph 4) or (y) by the Company without “cause” or by the Executive for
reasons set forth in Paragraph 2(c) (as contemplated by Paragraph 5(d)).

Page 5



--------------------------------------------------------------------------------



 



  (a)   Presentation of Release by the Company. If this Paragraph 6 applies, the
Company may present to the Executive (or in the case of the Executive’s death or
legal incapacity, to the Executive’s personal representative), not later than
21 days after the Termination Date, a form of release (a “Release”) of all
current and future claims, known or unknown, arising on or before the date on
which the Release is to be executed, that the Executive or the Executive’s
assigns have or may have against the Company or any subsidiary, and the
directors, officers, and affiliates of any of them, in such form as may
reasonably be presented by the Company together with a covering message in which
the Company advises the Executive (or the Executive’s personal representative)
that the Release is being presented in accordance with this Paragraph 6 and that
a failure by the Executive (or the Executive’s personal representative) to
execute and return the Release as contemplated by Paragraph 6(c) would relieve
the Company of the obligation to make payments otherwise due to the Executive
(or to the Executive’s personal representative) under one or more portions of
either of Paragraph 4(a) or Paragraph 5(d), as the case may be.     (b)   Effect
of Failure by the Company to Present Release. If the Company fails to present a
Release and covering message to the Executive (or the Executive’s personal
representative) as contemplated by Paragraph 6(a) within 21 days of the
Termination Date, the Company will be deemed to have waived the requirement that
the Executive (or the Executive’s personal representative) execute a Release as
a condition to receiving payments under any portion of either of Paragraph 4(a)
or Paragraph 5(d), as the case may be.     (c)   Execution of Release by the
Executive or the Executive’s Personal Representative. If the Company does
present a Release and covering message to the Executive (or the Executive’s
personal representative) as contemplated by Paragraph 6(a) within 21 days of the
Termination Date, the Executive (or the Executive’s personal representative)
will have until 50 days after the Termination Date (i.e., at least 29 days after
presentation of the Release to the Executive (or the Executive’s personal
representative)) within which to deliver an executed copy of the Release to the
Company and thereby satisfy the condition to receiving payments under any
portion of either of Paragraph 4(a) or Paragraph 5(d), as the case may be,
provided that the Executive (or the Executive’s personal representative) does
not revoke the execution of the Release during any applicable revocation period.
    (d)   Effect of Failure to Execute Release or of Revocation of Release. If
the Executive (or the Executive’s personal representative) fails to deliver an
executed copy of the Release to the Company within 50 days after the Termination
Date or revokes the execution of the Release during any applicable revocation
period, the Executive (or the Executive’s personal representative) will be
deemed to have waived the right to receive all payments under either of
Paragraph 4(a) or Paragraph 5(d), as the case may be, that were conditioned on
the Release.

7.   Covenants and Confidential Information.

  (a)   The Executive acknowledges the Company’s reliance and expectation of the
Executive’s continued commitment to performance of his duties and
responsibilities during the term of this Employment Agreement. In light of such
reliance and expectation on the part of the Company, the Executive shall not,
directly or indirectly:

  (i)   during the term of this Employment Agreement and for a period of
two (2) years after the termination of the Executive’s employment for any
reason, own,

Page 6



--------------------------------------------------------------------------------



 



      manage, control or participate in the ownership, management or control of,
or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any other corporation,
partnership, proprietorship, firm, association or other business entity engaged
in the business of, or otherwise engage in the business of, acquiring, owning,
developing or managing commercial shopping centers; provided, however, that the
ownership of not more than one percent (1 %) of any class of publicly traded
securities of any entity shall not be deemed a violation of this covenant; or  
  (ii)   at any time during or after the term of this Employment Agreement,
disclose, divulge, discuss, copy or otherwise use or suffer to be used in any
manner, in competition with, or contrary to the interests of, the Company, any
confidential information relating to the Company’s operations, properties or
otherwise to its particular business or other trade secrets of the Company, it
being acknowledged by the Executive that all such information regarding the
business of the Company compiled or obtained by, or furnished to, the Executive
while the Executive shall have been employed by or associated with the Company
is confidential information and the Company’s exclusive property; provided,
however, that the foregoing restrictions shall not apply to the extent that such
information (A) is clearly obtainable in the public domain, (B) becomes
obtainable in the public domain, except by reason of the breach by the Executive
of the terms hereof, (C) was not acquired by the Executive in connection with
his employment or affiliation with the Company, (D) was not acquired by the
Executive from the Company or its representatives or (E) is required to be
disclosed by rule of law or by order of a court or governmental body or agency.

  (b)   The Executive will not directly or indirectly during the term of this
Employment Agreement or for a period of two (2) years after the expiration of
this Employment Agreement or Executive’s termination pursuant to this Employment
Agreement, solicit or induce or attempt to solicit or induce any employee(s) of
the Company and/or any subsidiary, affiliated or related companies to terminate
their employment with the Company and/or any subsidiary, affiliated or related
companies.     (c)   The Executive agrees and understands that the remedy at law
for any breach by him of this Paragraph 7 will be inadequate and that the
damages following from such breach are not readily susceptible to being measured
in monetary terms. Accordingly, it is acknowledged that, upon adequate proof of
the Executive’s violation of any legally enforceable provision of this
Paragraph 7, the Company shall be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach.
Nothing in this Paragraph 7 shall be deemed to limit the Company’s remedies at
law or in equity for any breach by the Executive of any of the provisions of
this Paragraph 7 which may be pursued or availed of by the Company.     (d)  
The Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Paragraph 7, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition which otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of the
Executive, would not operate as a bar to the Executive’s sole means of support,
are fully required to protect the legitimate interests of the Company and do not
confer a benefit upon the Company disproportionate to the detriment to the
Executive.

Page 7



--------------------------------------------------------------------------------



 



8.   Tax Provision Exhibit.       All of the terms of the Tax Provision Exhibit
attached to this Employment Agreement as Exhibit A are hereby incorporated in
this Employment Agreement as fully as if those terms were included in the main
text of this Employment Agreement.   9.   Miscellaneous.

  (a)   The Executive represents and warrants that he is not a party to any
agreement, contract or understanding, whether employment or otherwise, which
would restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Employment Agreement.     (b)  
During the term of this Employment Agreement and thereafter, the Executive will
provide reasonable assistance to the Company in litigation and regulatory
matters that relate to events that occurred during the Executive’s period of
employment with the Company and its predecessors, and will provide reasonable
assistance to the Company with matters relating to its corporate history from
the period of the Executive’s employment with it or its predecessors. The
Executive will be entitled to reimbursement of reasonable out-of-pocket travel
or related costs and expenses relating to any such cooperation or assistance
that occurs following the term of employment.     (c)   The provisions of this
Employment Agreement are severable and if any one or more provision may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provision and any partially unenforceable provision to the extent
enforceable in any jurisdiction nevertheless shall be binding and enforceable.  
  (d)   The rights and obligations of the Company under this Employment
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of the Executive under this Employment
Agreement shall inure to the benefit of and shall be binding upon, the Executive
and his heirs, personal representatives and assigns.     (e)   Any controversy
or claim arising out of or relating to this Employment Agreement, or the breach
thereof, shall be settled by arbitration in accordance with the Rules of the
American Arbitration Association then pertaining in the City of Cleveland, Ohio,
and judgment upon the award rendered by the arbitrator or arbitrators may be
entered in any court having jurisdiction thereof. The arbitrator or arbitrators
shall be deemed to possess the powers to issue mandatory orders and restraining
orders in connection with such arbitration; provided, however, that nothing in
this Paragraph 9(e) shall be construed so as to deny the Company the right and
power to seek and obtain injunctive relief in a court of equity for any breach
or threatened breach by the Executive of any of his covenants contained in
Paragraph 7 hereof.     (f)   Any notice to be given under this Employment
Agreement shall be personally delivered in writing or shall have been deemed
duly given when received after it is posted in the United States mail, postage
prepaid, registered or certified, return receipt requested, and if mailed to the
Company, shall be addressed to its principal place of business, attention:
President, and if mailed to the Executive, shall be addressed to him at his home
address last known on the records of the Company, or at such other address or
addresses as either the Company or the Executive may hereafter designate in
writing to the other.

Page 8



--------------------------------------------------------------------------------



 



  (g)   The failure of either party to enforce any provision or provisions of
this Employment Agreement shall not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party thereafter from enforcing each and every other provision of this
Employment Agreement. The rights granted the parties herein are cumulative and
the waiver of any single remedy shall not constitute a waiver of such party’s
right to assert all other legal remedies available to it under the
circumstances.     (h)   As of the date hereof, this Employment Agreement shall
supersede all prior agreements and understandings between the parties with
respect to the subject matter hereof and may not be modified or terminated
orally. No modification, termination or attempted waiver shall be valid unless
in writing and signed by the party against whom the same is sought to be
enforced.     (i)   This Employment Agreement shall be governed by and construed
according to the laws of the State of Ohio.     (j)   Captions and paragraph
headings used herein are for convenience and are not a part of this Employment
Agreement and shall not be used in construing it.     (k)   Where necessary or
appropriate to the meaning hereof, the singular and plural shall be deemed to
include each other, and the masculine, feminine and neuter shall be deemed to
include each other.

[Signatures on the following page.]

Page 9



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties have executed this Amended and
Restated Employment Agreement on the day and year first set forth herein.

                  DEVELOPERS DIVERSIFIED REALTY CORPORATION    
 
           
 
  By:   /s/ Daniel B. Hurwitz
 
Daniel B. Hurwitz, President and        
 
      Chief Operating Officer    
 
           
 
      /s/ David M. Jacobstein    
 
           
 
      DAVID M. JACOBSTEIN    

Page 10



--------------------------------------------------------------------------------



 



EXHIBIT A
Tax Provision Exhibit
280G Gross-Up and Compliance with Section 409A

A.   Gross-Up of Payments Deemed to be Excess Parachute Payments.

  A.1   Acknowledgement; Determination by Accounting Firm. The Company and the
Executive acknowledge that, following a Change in Ownership or Control, one or
more payments or distributions to be made by the Company or an affiliated entity
to or for the benefit of the Executive under this Employment Agreement or the
Change in Control Agreement (including, without limitation, the issuance of
common shares of the Company; the granting or vesting of restricted shares; and
the granting, vesting, exercise or termination of options) (a “Payment”) may be
determined to be an “excess parachute payment” that is not deductible by the
Company or its affiliated entity for Federal income tax purposes and with
respect to which the Executive will be subject to an excise tax because of
Sections 280G and 4999, respectively, of the Internal Revenue Code. If a Change
in Ownership or Control occurs, either the Executive or the Company may direct
the Accounting Firm, which, subject to any inconsistent position asserted by the
Internal Revenue Service, will make all determinations required to be made under
this Section A.1, to determine whether any Payment will be an excess parachute
payment and to communicate its determination, together with detailed supporting
calculations, to the Company and to the Executive within 30 days after its
receipt of the direction from the Executive or the Company, as the case may be.
The Company and the Executive will cooperate with each other and the Accounting
Firm and will provide necessary information so that the Accounting Firm may make
all such determinations.     A.2   Gross-Up Payments. If the Accounting Firm
determines that any Payment gives rise, directly or indirectly, to liability on
the part of the Executive for excise tax under Section 4999 (and/or any
penalties and/or interest with respect to any such excise tax), the Company will
make additional cash payments (each, a “Gross-Up Payment”) to the Executive,
from time to time in such amounts as are necessary to put the Executive in the
same position, after payment of all federal, state, and local taxes (whether
income taxes, excise taxes under Section 4999 or otherwise, or other taxes) and
any and all penalties and interest with respect to any such excise tax, as the
Executive would have been in after payment of all federal, state, and local
income taxes if the Payments (other than in respect of or regarding any units or
awards granted or vested pursuant to any Performance Unit Agreement between the
Executive and the Company, or any equity awards granted or issued pursuant to
any outperformance award plans (including the Outperformance Long-Term Incentive
Plan) or supplemental equity award plans (including the 2007 Supplemental Equity
Plan) of the Company) had not given rise to an excise tax under Section 4999 and
no such penalties or interest had been imposed. The Company’s obligation to make
Gross-Up Payments under this Section A is not contingent on termination of the
Executive’s employment with the Company. The Company will make each Gross-Up
Payment to the Executive within 30 days of the time that the related Payment
constituting an excess parachute payment is paid or provided to the Executive.  
  A.3   Further Gross-Up Payments as Determined by the IRS. If the Internal
Revenue Service determines that any Payment gives rise, directly or indirectly,
to liability on the part of the Executive for excise tax under Section 4999
(and/or any penalties and/or interest with respect to any such excise tax) in
excess of the amount, if any, previously determined by the

Page 11



--------------------------------------------------------------------------------



 



      Accounting Firm, the Company will make further Goss-Up Payments to the
Executive in cash and in such amounts as are necessary to put the Executive in
the same position, after payment of all federal, state, and local taxes (whether
income taxes, excise taxes under Section 4999 or otherwise, or other taxes) and
any and all penalties and interest with respect to any such excise tax, as the
Executive would have been in after payment of all federal, state, and local
income taxes if the Payments (other than in respect of or regarding any units or
awards granted or vested pursuant to any Performance Unit Agreement between the
Executive and the Company, or any equity awards granted or issued pursuant to
any outperformance award plans (including the Outperformance Long-Term Incentive
Plan) or supplemental equity award plans (including the 2007 Supplemental Equity
Plan) of the Company) had not given rise to an excise tax under Section 4999 and
no such penalties or interest had been imposed. The Company will make any
additional Gross-Up Payments required by this Section A.3 not later than the due
date of any payment indicated by the Internal Revenue Service with respect to
the underlying matters to which the additional Gross-Up relates.     A.4  
Contest of IRS Determination by the Company. If the Company desires to contest
any determination by the Internal Revenue Service with respect to the amount of
excise tax under Section 4999, the Executive will, upon receipt from the Company
of an unconditional written undertaking to indemnify and hold the Executive
harmless (on an after tax basis) from any and all adverse consequences that
might arise from the contesting of that determination, cooperate with the
Company in that contest at the Company’s sole expense. Nothing in this Section A
will require the Executive to incur any expense other than expenses with respect
to which the Company has paid to the Executive sufficient sums so that after the
payment of the expense by the Executive and taking into account the payment by
the Company with respect to that expense and any and all taxes that may be
imposed upon the Executive as a result of the Executive’s receipt of that
payment, the net effect is no cost to the Executive. Nothing in this Section A
will require the Executive to extend the statute of limitations with respect to
any item or issue in the Executive’s tax returns other than, exclusively, the
excise tax under Section 4999. If, as the result of the contest of any assertion
by the Internal Revenue Service with respect to excise tax under Section 4999,
the Executive receives a refund of a Section 4999 excise tax previously paid
and/or any interest with respect thereto, the Executive will promptly pay to the
Company such amount as will leave the Executive, net of the repayment and all
tax effects, in the same position, after all taxes and interest, that the
Executive would have been in if the refunded excise tax had never been paid. To
assure compliance with Section 409A, the Company will make payments to the
Executive with respect to expenses as contemplated in this Section A.4 subject
to and as provided in Sections B.1 and B.3.     A.5   Accounting Firm Fees and
Expenses. The Company will bear and pay all fees and expenses of the Accounting
Firm for services performed pursuant to this Section A (“Applicable Fees and
Expenses”). To assure compliance with Section 409A, the Company will pay any
Applicable Fees and Expenses subject to and as provided in Sections B.1 and B.3.

B.   Compliance with Section 409A.

  B.1   Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
the Executive is a “specified employee” for purposes of Section 409A, as
determined under the Company’s policy for determining specified employees on the
Termination Date, each payment, benefit, or reimbursement paid or provided under
this Employment Agreement that constitutes a “deferral of compensation” within
the meaning of Section 409A, that is to be paid or

Page 12



--------------------------------------------------------------------------------



 



      provided as a result of a “separation from service” within the meaning of
Section 409A, and that would otherwise be paid or provided at any time (a
“Scheduled Time”) that is on or before the date (the “Six Month Date”) that is
exactly six months after the Termination Date (other than payments, benefits, or
reimbursements that are treated as separation pay under
Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or
provided at the Scheduled Time but will be accumulated (together with interest
at the applicable federal rate under Section 7872(f)(2)(A) of the Internal
Revenue Code in effect on the Termination Date) through the Six Month Date and
paid or provided during the period of 30 consecutive days beginning on the first
business day after the Six Month Date (that period of 30 consecutive days, the
“Seventh Month after the Termination Date”), except that if the Executive dies
before the Six Month Date, the payments, benefits, or reimbursements will be
accumulated only through the date of the Executive’s death and thereafter paid
or provided not later than 30 days after the date of death.     B.2  
[Reserved].     B.3   Additional Limitations on Reimbursements and In-Kind
Benefits. The reimbursement of expenses or in-kind benefits described in
Paragraph 3(c) pursuant to either of Paragraph 4(a) or 5(d) or pursuant to any
other section of this Employment Agreement that are taxable benefits (and that
are not disability pay or death benefit plans within the meaning of
Section 409A) are intended to comply, to the maximum extent possible, with the
exception to Section 409A set forth in Section 1.409A-1(b)(9)(v) of the Treasury
Regulations. To the extent that any reimbursement of expenses or in-kind
benefits described in Paragraph 3(c) pursuant to either of Paragraph 4(a) or
5(d) or pursuant to any other section of this Employment Agreement either do not
qualify for that exception, or are provided beyond the applicable time periods
set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then they
will be subject to the following additional rules: (a) any reimbursement of
eligible expenses will be paid within 30 days following the Executive’s written
request for reimbursement; provided that the Executive provides written notice
no later than 60 days before the last day of the calendar year following the
calendar year in which the expense was incurred so that the Company can make the
reimbursement within the time periods required by Section 409A; (b) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during any
calendar year will not affect the amount of expenses eligible for reimbursement,
or in-kind benefits to be provided, during any other calendar year; and (c) the
right to reimbursement or in-kind benefits will not be subject to liquidation or
exchange for any other benefit.     B.4   Compliance Generally. Each payment or
reimbursement and the provision of each benefit under this Employment Agreement
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A. The Company and the Executive intend that the payments
and benefits provided under this Employment Agreement will either be exempt from
the application of, or comply with, the requirements of Section 409A. This
Employment Agreement is to be construed, administered, and governed in a manner
that effects that intent and the Company will not take any action that is
inconsistent with that intent. Without limiting the foregoing, the payments and
benefits provided under this Employment Agreement may not be deferred,
accelerated, extended, paid out, or modified in a manner that would result in
the imposition of an additional tax under Section 409A upon the Executive.    
B.5     Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with the Company within the
meaning of Section 409A. The

Page 13



--------------------------------------------------------------------------------



 



      Executive and the Company will take all steps necessary (including taking
into account this Section B.5 when considering any further agreement regarding
provision of services by the Executive to the Company after the Termination
Date) to ensure that (a) any termination of employment under this Employment
Agreement constitutes a “separation from service” within the meaning of
Section 409A, and (b) the Termination Date is the date on which the Executive
experiences a “separation from service” within the meaning of Section 409A.

C.   Definitions.

  C.1   Accounting Firm.  The term “Accounting Firm” means the independent
auditors of the Company for the fiscal year immediately preceding the earlier of
(a) the year in which the Termination Date occurred, or (b) the year, if any, in
which occurred the first Change of Control occurring after the date of this
Employment Agreement, and that firm’s successor or successors; unless that firm
is unable or unwilling to serve and perform in the capacity contemplated by this
Employment Agreement, in which case the Company must select another accounting
firm that (x) is of recognized regional or national standing and (y) is not then
the independent auditors for the Company or any affiliated corporation.     C.2
  Change in Ownership or Control. The term “Change in Ownership or Control” has
the meaning given to that term (without initial caps) in the Treasury
Regulations published under Section 280G.     C.3   Sections 280G, 409A, and
4999. Each of the terms “Section 280G,” “Section 409A,” and “Section 4999,”
respectively, means that numbered section of the Internal Revenue Code.
References in this Employment Agreement to any of these sections are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to that specific section by the U.S. Department of
Treasury or the Internal Revenue Service.

Page 14